Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed December 27, 2021.
	Claims 19-25, 27-33, and 35-38 are currently pending and are under examination.
	Benefit of priority is to August 31, 2016.

Withdrawal of Rejections:
The rejection of Claims 19-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-25, 27-33, and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-20 of U.S. Patent No. 9,290,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of administered a fusion protein comprising CDKL5 having instant SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4, wherein the subject is suspected of having CDKL5 deficiency, Rett Syndrome, or Rett Syndrome Variant, and treats symptoms of said diseases. These claims encompass overlapping subject matter with the instant claims drawn to methods for treating CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having about 98% to 100% sequence identity to SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4. The patent also mentions in the Summary that the fusion protein may comprise an Igk leader sequence, a reporter protein, and a protein tag and the fusion proteins described in instant SEQ ID NO: 8, 10, 12, and 14 are disclosed in ‘746 as SEQ ID NO: 8, 10, 12, and 14.

s 19-25, 27-33, and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,584,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of treating CDKL5 deficiency, Rett Syndrome, or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having instant SEQ ID NO: 2 or NO: 16 and TATk having instant SEQ ID NO: 4,. These claims encompass overlapping subject matter with the instant claims drawn to methods for treating CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having about 98% to 100% sequence identity to SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4. The patent also claims that the fusion protein may comprise an Igk leader sequence, a reporter protein, and a protein tag and the fusion proteins described in instant SEQ ID NO: 8, 10, 12, and 14 are claimed in ‘318 as SEQ ID NO: 8, 10, 12, and 14.

Claims 19-25, 27-33, and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 37-40 of copending Application No. 16/768,511 (US 2020/0299654). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘511 claims a method of treating CDKL5 mediated neurological disorder such as CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having instant SEQ ID NO: 16 (‘571 SEQ ID NO: 1) and TATk having instant SEQ ID NO: 4 (‘571 SEQ ID NO: 14). These claims encompass overlapping subject matter with the instant claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants urge that amendment Claims 19, 27, and 35 to recite that the fusion protein is administered intravenously rather than systemically overcomes the ODP rejections because the claims of the cited patents and application make no mention of intravenous administration. In response, ‘746 Claim 18 and ‘318 Claim 1 both use the broad term “administering” and one must look to the specification to know the metes and bounds of this broad term. Because ‘318 is a continuation of ‘746, the specification of ‘746 will be used to determine what is intended by “administering”.  Pharmaceutical formulations and dosage forms are taught at Cols 23-27. At Col. 23, line 56 it is taught that the fusion protein will be systemically administered by injection and at Col. 24, line 27 and Col. 26, line 45-46 the systemic administration is by intravenous administration. The intravenous administration of the fusion protein is taught at page 6, [0058] of the application publication US 2020/0299654. Therefore, this argument is not persuasive because the umbrella term “administering” is taught to encompass “intravenous administration”.
New Objection:
Claim 19, 27, and 35 are objected to because of the following informalities:  
“SEQ ID NO:2” does not have a space between the colon and the number 2.
 Appropriate correction is required.

New Rejection:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 27 have been amended to state that the method comprises intravenously administering the fusion protein, which phrasing no longer provides antecedent basis for the systemic administration of the fusion protein in Claims 23, 24, 32, and 33. 





Art of record:
Ciani et al. (US 2015/0247134, now USP 9,293,746) teach the claimed invention. This PG Pub was published September 3, 2015, less than one year before the priority/effective filing date of the instant application at August 31, 2016 and comprises two of the three inventors (102b1 exception).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656